IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert M. McCord, in his official            :
capacity as the Treasurer of the             :
Commonwealth of Pennsylvania,                :
                          Plaintiff          :
                                             :
              v.                             :
                                             :
Pennsylvanians for Union Reform,             :
and Simon Campbell, President,               :    No. 87 M.D. 2014
                        Defendants           :    Submitted: February 6, 2015


BEFORE:       HONORABLE BONNIE BRIGANCE LEADBETTER, Judge1
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ANNE E. COVEY, Judge


OPINION BY
JUDGE COVEY                                       FILED: March 18, 2016

             Robert M. McCord, in his official capacity as the Treasurer of the
Commonwealth of Pennsylvania (State Treasurer)2 moves this Court for partial
judgment on the pleadings (Motion), seeking declaratory and injunctive relief against
Pennsylvanians for Union Reform (PFUR). The issues before this Court are: (1)
whether there are genuine issues of fact, and (2) whether the State Treasurer is
entitled to judgment as a matter of law.




       1
          This case was assigned to the opinion writer on or before January 31, 2016, when Judge
Leadbetter assumed the status of senior judge.
        2
          McCord resigned his office on January 30, 2015. Timothy P. Reese became State
Treasurer on June 26, 2015. Under Pa.R.A.P. 502(c), when a public officer named in an appeal
ceases to hold office, “his successor is automatically substituted as a party.”
                                   Background
             On January 15, 2014, the State Treasurer received a letter from PFUR’s
counsel requesting production of the executive branch employee list compiled and
purportedly submitted to Pennsylvania’s Treasury Department (Department) in
accordance with Section 614 of The Administrative Code of 1929 (Administrative
Code)3 (List). Section 614 of the Administrative Code provides:

              (a) All administrative departments, boards, and
              commissions and the Attorney General shall on July 15
              of each year, transmit to the Auditor General, the State
              Treasurer and Secretary of the Budget a complete list, and
              to the Legislative Data Processing Center a computer tape
              of such list, as of July 1 preceding, of the names of all
              persons, except day-laborers, entitled to receive
              compensation from the Commonwealth for services
              rendered in or to the department, board, or commission, as
              the case may be. Such list shall show for each such
              person the position occupied, the date of birth, county of
              residence, voting residence, the salary at which or other
              basis upon which such person is entitled to be paid, the
              date of entry into the service of the Commonwealth,
              whether such person has been continuously employed by
              the Commonwealth since that date, and all periods of
              service and positions held as an employe of the
              Commonwealth, or such part of such information
              related to previous service and positions as the
              Governor may prescribe.
              (a.1) The Auditor General and the State Treasurer shall on
              July 15 of each year transmit to the Secretary of the Budget
              a complete list, and to the Legislative Data Processing
              Center a computer tape of such list, as of July 1 preceding,
              of the names of all persons, except day-laborers, entitled to
              receive compensation from the Commonwealth for services
              rendered in or to the Auditor General or the State Treasurer,
              as the case may be. Such list shall show the position
              occupied by each such person, the date of birth and voting
              residence of such person, the salary at which or other basis

       3
         Act of April 9, 1929, P.L. 177, as amended, added by Section 3 of the Act of September
27, 1978, P.L. 775, 71 P.S. § 234.
                                              2
               upon which such person is entitled to be paid, the date when
               such person entered the service of the Commonwealth,
               whether such person has been continuously employed by
               the Commonwealth since that date, and all periods of
               service and positions held as an employe of the
               Commonwealth.
               (b) No later than the 15th of each month thereafter, the
               Attorney General, the heads of the several administrative
               departments, and the several independent administrative
               boards and commissions, shall certify to the Auditor
               General, the State Treasurer and the Secretary of the Budget
               any changes in the annual list of employes last transmitted
               to them which shall have occurred during the preceding
               month and shall provide to the Legislative Data Processing
               Center a computer tape of such changes.
               (b.1) No later than the 15th of each month thereafter, the
               Auditor General and the State Treasurer shall certify to the
               Secretary of the Budget any changes in the annual list of
               employes last transmitted to them which shall have
               occurred during the preceding month and shall provide to
               the Legislative Data Processing Center a computer tape of
               such changes.
               (c) The information received by the Auditor General, the
               State Treasurer and the Secretary of the Budget, under this
               section, shall be public information, except that the
               information identifying the voting residence of the
               persons employed by the Commonwealth shall not be
               public information and may not be treated as such.

71 P.S. § 234 (emphasis added). PFUR’s request specified that it was not made under
the Right-to-Know Law (RTKL).4
              By January 22, 2014 letter, the State Treasurer replied that it would
consider PFUR’s request under the RTKL and respond within 30 days. On January
27, 2014, PFUR informed the State Treasurer that since the List was not sought under
the RTKL, if the State Treasurer did not comply, PFUR intended to proceed with a
mandamus action to enforce the Administrative Code.

      4
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101–67.3104.
                                                 3
                 On February 24, 2014, the State Treasurer filed a petition for review in
the nature of a complaint against PFUR and its president Simon Campbell (Campbell)
seeking declaratory and injunctive relief concerning the State Treasurer’s application
of the RTKL and the personal safety and identification exemptions contained therein
to PFUR’s List request. On March 11, 2014, with leave of Court, the State Treasurer
filed an Amended Complaint, wherein, he requested a declaration from this Court
that:

                  All requests for the production of records[] identified as
                   ‘public’ pursuant to the Administrative Code[] are
                   governed by the [RTKL]; and
                  The [RTKL]’s exceptions for public records are
                   applicable to all requests for public records; including
                   records identified as ‘public’ pursuant to the
                   Administrative Code; and
                  Pursuant to the [Pennsylvania Web Accountability and
                   Transparency Act (PennWATCH Act)5], the [RTKL]’s
                   exceptions for publicizing records are applicable to
                   requests for public records identified under the
                   Administrative Code.

Amended Complaint at 2; see also Amended Complaint at 22.
                 On March 28, 2014, PFUR filed preliminary objections in the nature of a
demurrer to the Amended Complaint. On May 14, 2014, this Court granted an
application to intervene filed by the American Federation of State, County and
Municipal Employees, Council 13, AFL-CIO; the Federation of State, Cultural and
Educational Professionals, Local 2382 American Federation of Teachers of
Pennsylvania, AFL-CIO; and the United Food and Commercial Workers, Local 1776,
AFL-CIO (collectively, the Unions).




        5
            Act of June 30, 2011, P.L. 81, 72 P.S. §§ 4664.1-4664.6.
                                                   4
             On June 23, 2014, the State Treasurer opposed PFUR’s preliminary
objections, and the Commonwealth of Pennsylvania, Office of Administration (OA)
filed an amicus curiae brief in opposition to PFUR’s preliminary objections. On June
26, 2014, the Unions also filed a brief in opposition to PFUR’s preliminary objections
in which they adopted the State Treasurer’s arguments. After hearing argument on
PFUR’s preliminary objections, this Court, by September 24, 2014 order, overruled
PFUR’s first preliminary objection because the Amended Complaint stated a cause of
action against PFUR, and directed PFUR to answer the Amended Complaint.
McCord v. Pennsylvanians for Union Reform, 100 A.3d 755 (Pa. Cmwlth. 2014)
(McCord I).6
              On October 14, 2014, PFUR timely filed an answer, new matter and
counterclaim to the Amended Complaint.7 On that same date, PFUR filed a third-
party complaint joining OA as an additional defendant.8                   The State Treasurer
answered PFUR’s new matter on November 3, 2014. The Unions incorporated the
State Treasurer’s reply in their answer to PFUR’s new matter. On November 14,
2014, OA filed an answer and new matter to PFUR’s third-party complaint.9 The
pleadings are now closed.


       6
          This Court also held that the Amended Complaint failed to state a cause of action against
Campbell, and sustained PFUR’s second preliminary objection. Consequently, Campbell was
dismissed from the action. McCord I.
        7
          PFUR’s counterclaim seeks judgment in mandamus from this Court compelling the State
Treasurer to comply with its statutory duty to supply the List to PFUR as prescribed by Section 614
of the Administrative Code. See PFUR Ans., N.M. and Counterclaim at 31.
        8
           In the third-party complaint, PFUR seeks judgment in mandamus from this Court
compelling OA to comply with its statutory duty to supply the List to the Auditor General, State
Treasurer and Budget Secretary as prescribed by Section 614 of the Administrative Code. See
PFUR Third-Party Complaint at 20-21.
        9
          PFUR did not answer OA’s new matter. Because OA’s answer and new matter to PFUR’s
third-party complaint was not endorsed with a notice to plead, PFUR was not required to respond to
OA’s new matter, and the averments therein are deemed denied. See Pa.R.C.P. No. 1026(a); see
also McCormick v. Allegheny Gen. Hosp., 527 A.2d 1028 (Pa. Super. 1987).
                                                5
                       Motion for Judgment on the Pleadings
         “Any party may move for a judgment on the pleadings after relevant
pleadings are closed but within such time as not to unreasonably delay the trial.”
Mun. Auth. of the Borough of Midland v. Ohioville Borough Mun. Auth., 108 A.3d
132, 136 (Pa. Cmwlth. 2015); see also Pa.R.C.P. No. 1034(a). If a court deems it
proper, partial judgment can be entered on the pleadings. Jeffrey Structures, Inc. v.
Grimaldi, 142 A.2d 378 (Pa. Super. 1958). “The court must treat [a] motion [for
judgment on the pleadings] as if it were a preliminary objection in the nature of a
demurrer.” Piehl v. City of Phila., 987 A.2d 146, 154 (Pa. 2009). Accordingly,

             [w]hen ruling on a motion for judgment on the pleadings,
             we view all of the opposing party’s allegations as true, and
             only those facts that the opposing party has specifically
             admitted are considered against the opposing party. We
             consider only the pleadings themselves and any documents
             properly attached to them. We grant judgment on the
             pleadings only when there is no genuine issue of fact and
             the moving party is entitled to judgment as a matter of
             law.

Stilp v. Gen. Assembly, 929 A.2d 660, 661-62 n.3 (Pa. Cmwlth. 2007) (citations
omitted; emphasis added), aff’d, 974 A.2d 491 (Pa. 2009). “Such a motion may be
granted only where the law is clear that a trial would be a fruitless exercise.” Stoppie
v. Johns, 720 A.2d 808, 809 (Pa. Cmwlth. 1998).
             Our Supreme Court has declared that courts considering a plaintiff’s
motion for judgment on the pleadings are limited to reviewing the complaint and the
answer and new matter. Herman v. Stern, 213 A.2d 594 (Pa. 1965). However,
where, as here, the State Treasurer also seeks review of PFUR’s counterclaim, this
Court is authorized to consider the counterclaim and the State Treasurer’s reply
thereto. Bata v. Central-Penn Nat’l Bank of Phila., 224 A.2d 174 (Pa. 1966).




                                           6
               Here, the State Treasurer seeks judgment on the pleadings in his and the
Unions’10 favor. PFUR opposed the Motion on December 31, 2014. The State
Treasurer responded to PFUR’s opposition on January 12, 2015.
               Initially, the State Treasurer represents in the Motion that “[t]here are no
issues of material fact that would prevent a final resolution of the underlying issue:
whether the [RTKL] and the exemptions contained therein apply to requests for
access to the [List].” Motion ¶ 3. This Court’s decision regarding the Motion turns
upon the pleadings. Stilp. The State Treasurer’s narrowing of the issue in the Motion
notwithstanding, in the Amended Complaint, the State Treasurer requested a much
broader declaration: that the RTKL and its exceptions govern all requests for public
records, which may happen to include those identified as public by the
Administrative Code. See Amended Complaint at 2; see also Amended Complaint at
22. The State Treasurer also seeks an order enjoining PFUR “from taking any action
to prevent, prohibit, threaten, discourage or otherwise impede the State Treasurer
from responding to any request for the dissemination of a public record in
accordance with the provisions of the [RTKL], including, without limitation, any
applicable exemptions thereunder.” Amended Complaint at 22 (emphasis added).
               Having determined that the specific relief sought by the State Treasurer
in the Amended Complaint is overbroad, we hereby restate our conclusion in McCord
I that “the fundamental issue presented by the Amended Complaint is whether the
List is subject to redaction in accordance with the RTKL” (Limited Issue). Id. at 759.


A. Genuine Issues of Fact
               Although applicability of the RTKL’s exemptions to the List is a
question of fact, whether the RTKL applies to PFUR’s request in the first instance
       10
           The Motion states that the Unions have “authorized [the State Treasurer’s counsel] to
represent to this Court their concurrence and joining in the submission of this Motion to this Court.”
Motion ¶ 4.
                                                  7
represents a purely legal issue which this Court is authorized to decide.11 PFUR
acknowledges in its brief that the latter issue presents a question of law.12 PFUR Br.
in Opp. at 21-22. Because the parties agree that there are no genuine issues of fact
precluding this Court from deciding the Limited Issue, herein, we will decide only the
Limited Issue.


B.    Judgment as a Matter of Law
     1.        Declaratory Judgment Claim
                   Section 7532 of the Declaratory Judgments Act, provides: “Courts of
record, within their respective jurisdictions, shall have power to declare rights, status,
and other legal relations whether or not further relief is or could be claimed.” 42
Pa.C.S. § 7532. Section 7541 of the Declaratory Judgments Act states that “[i]ts
purpose is to settle and to afford relief from uncertainty and insecurity with respect to
rights, status, and other legal relations, and is to be liberally construed and
administered.” 42 Pa.C.S. § 7541. Declaratory judgment is appropriate only where
there exists an actual controversy.             Allegheny Cnty. Constables Ass’n, Inc. v.
O’Malley, 528 A.2d 716 (Pa. Cmwlth. 1987). “An actual controversy exists when
litigation is both imminent and inevitable and the declaration sought will practically
help to end the controversy between the parties.” Chester Cmty. Charter Sch. v.
Dep’t of Educ., 996 A.2d 68, 80 (Pa. Cmwlth. 2010). “Granting or denying a petition

          11
          Whether a record is exempt from disclosure is a question of fact. 65 P.S. § 67.708(a) (the
burden of proving exemption is on the Commonwealth agency by a preponderance of the evidence);
see also Bowling v. Office of Open Records, 75 A.3d 453 (Pa. 2013); Office of Open Records v.
Center Twp., 95 A.3d 354 (Pa. Cmwlth. 2014). Statutory interpretation is purely a question of law.
Holland v. Marcy, 883 A.2d 449 (Pa. 2005).
       12
          See PFUR Br. in Opp. at 21 (“resolution of this legal issue”), 22 (“there is a possibility the
[RTKL personal security] exception does not apply as a matter of law”; “this legal issue is ripe for
the Court’s disposal at this time”). PFUR states that “factual disputes will remain regarding the
application of the exceptions,” based on its position that the List’s disclosure would not place public
employee security at risk. PFUR Br. in Opp. at 21.
                                                   8
for a declaratory judgment is committed to the sound discretion of a court of original
jurisdiction.” GTECH Corp. v. Dep’t of Revenue, 965 A.2d 1276, 1285 (Pa. Cmwlth.
2009).
               The parties agree that the Limited Issue is ripe for disposal. The State
Treasurer avers that “an immediate determination by the Court that public access to
the [List] is governed by the [RTKL], including exemptions contained therein, would
not only resolve the [State] Treasurer’s original claim, but provide the predicate
foundation upon which PFUR’s claims against [OA] may be considered.”13 State
Treasurer Br. in Supp. of Motion at 7. PFUR likewise states:

               Since the question of whether the Section 614 List is subject
               to redaction under the RTKL as a matter of law is a
               necessary component to the ultimate resolution of the
               controversy between the parties here, PFUR asks that this
               Court [] exercise its discretion and issue a legal ruling on
               this key issue.

PFUR Br. in Opp. at 22 (quotation marks omitted).

               It is precisely under such circumstances, where a party is in
               need of relief from ‘uncertainty and insecurity with respect
               to rights, status, and other legal relations,’ and where a legal
               or administrative remedy is inadequate, that declaratory
               relief is warranted. See 42 Pa.C.S. § 7541(a) . . . . [Office
               of Open Records’ (OOR) determination that the
               PennWATCH Act and the RTKL control over Section 614
               of the Administrative Code] affects numerous parties, all of
               whom are burdened with the task of either complying with
               OOR’s interpretation or challenging the same when they are
               found to have violated it. Accordingly, declaratory relief is
               appropriate in the Commonwealth Court’s original
               jurisdiction to avert the potential multiplicity of duplicative


       13
          “The [State] Treasurer’s request for partial judgment on the pleadings would leave
[PFUR’s new matter and counterclaim] to be resolved separately, after the underlying declaratory
matter has been resolved, yet provide for a final determination as to the predicate issue – application
of the [RTKL] to requests for the [List].” Br. in Supp. of Motion at 2-3. PFUR’s third-party
mandamus complaint against OA would also remain unresolved.
                                                  9
                lawsuits with regard to the same issue [the State Treasurer]
                raised in [his] declaratory judgment action.

Office of Governor v. Donahue, 98 A.3d 1223, 1234-35 (Pa. 2014) (quotation marks
omitted).
                Because the applicability of the RTKL’s exemptions to the List is a
question of fact that would remain even if declaratory judgment is granted, this Court
could refuse to enter judgment on that basis. Dep’t of Auditor Gen. v. Pa. State
Police, 844 A.2d 78 (Pa. Cmwlth. 2004). However, whether the RTKL applies to the
List in the first instance represents a purely legal issue “necessary to the ultimate
resolution of the controversy[,]” which this Court is authorized to decide.14 Id. at 80.
Liberally construing and administering the Declaratory Judgments Act, as we must,
this Court holds that an actual controversy exists, and a declaration deciding the
Limited Issue would serve to end the controversy between the parties and guide
future record requests.
                With respect to the merits of his declaratory judgment action, the State
Treasurer argues:

                The legal merits of the declaratory judgment matter have
                been adequately briefed and argued by the parties. Each
                legal issue raised by PFUR has been resolved by this Court
                within the content of its [o]rder overruling [p]reliminary
                [o]bjections. In its [a]nswer, PFUR has not identified any
                new legal authority or claim that may materially impact this
                Court’s determination of the application of the [RTKL] to
                [PFUR’s] request for [] public access [to the List].

Br. in Supp. of Motion at 7. Although our decision in McCord I was based on
whether the Amended Complaint stated a claim upon which relief could be granted,
and here we have the benefit of additional pleadings, because both instances
presented demurrers, our reasoning in McCord I is nevertheless applicable.


      14
           See supra footnote 10.
                                            10
              This Court stated in McCord I:

              Because Section 614(c) of the Administrative Code clearly
              states that, with the exception of voting residence, the
              information contained on the List ‘shall be public
              information,’ the public nature of the information appears
              to have been ‘established[.’. . .]
              The same cannot necessarily be said about the public’s
              access to the List information. ‘Conflicts as to public
              access . . . are governed by Section 3101.1 of the RTKL.’
              [Dep’t of Labor & Indus. v.] Heltzel, 90 A.3d [823,] 832
              [Pa. Cmwlth. 2014)]. Thus, if it were to be determined that
              the RTKL’s access provisions conflicted with Section 614
              of the Administrative Code, the RTKL would not apply.
              However, as the State Treasurer pointed out in his Amended
              Complaint, ‘the Administrative Code . . . is silent as to the
              manner in which public information is obtained. . . . .’
              Amended Complaint [] ¶ 47.[15] Further, Section 701(a) of
              the RTKL provides in pertinent part: ‘Unless otherwise
              provided by law, a public record . . . shall be accessible . . .
              in accordance with [the RTKL].’ 65 P.S. § 67.701(a).
              Arguably, since Section 614 of the Administrative Code
              does not address public access to the List, it may be found
              not to conflict with the RTKL’s access provisions and,
              therefore, the RTKL’s access provisions, including its
              statutory exemptions, could apply.

McCord I, 100 A.3d. at 762 (emphasis in original).16



       15
           PFUR denied this averment as a legal conclusion, and incorporated references to Section
306 of the RTKL (that the RTKL cannot supersede or modify the List’s public nature) and Section
3101.1 of the RTKL (that the RTKL’s access provisions apply only if they do not conflict with
another state law), 65 P.S. §§ 67.306, 3101.1. See PFUR Ans., N.M. and Counterclaim ¶¶ 39, 47.
        16
           PFUR contends that, in McCord I, this Court “implied that the RTKL’s statutory
exemptions are ‘access provisions.’” PFUR Br. in Opp. at 16 (quoting McCord I, 100 A.3d at 762).
However, in McCord I, this Court stated that since the List’s public nature was established by
Section 614(c) of the Administrative Code, what the RTKL specified was public or not public
appeared to be inapplicable. This Court further explained that, pursuant to Section 3101.1 of the
RTKL, if Section 614 of the Administrative Code has access provisions that conflict with any
RTKL provisions regarding access, the RTKL’s access provisions shall be inapplicable. At no
point did this Court imply that the RTKL’s exceptions are access provisions.
                                               11
               This Court and the Pennsylvania Supreme Court have made clear that
the RTKL does not automatically apply to every record request.               Indeed, other
statutes can “provide other avenues[] and set other parameters for access to records . .
. independently of the RTKL.          Pursuant to Section 3101.1 of the RTKL, their
procedural hurdles, and exceptions, remain intact and enforceable.” Heltzel, 90 A.3d
at 833 (footnote omitted). Further, approximately six weeks after this Court issued
McCord I, our Supreme Court declared in Pennsylvania Gaming Control Board v.
Office of Open Records, 103 A.3d 1276 (Pa. 2014) (PGCB), that the RTKL’s
provisions are not invoked in the first instance if, as in the instant case, a document
request is not addressed to an agency’s open records officer. In PGCB, the General
Assembly argued and the Supreme Court agreed that “there should be no default
assumption that every written request to every employee is a[n] RTKL request.
Rather, the RTKL was devised for those seeking records who believe that they may
need RTKL remedies in the event that an agency is not cooperative.” Id. at 1283.
Thus, although Section 614 of the Administrative Code does not expressly state how
the List should be made publicly accessible, the RTKL’s provisions do not apply if
accessibility is otherwise provided by law. The PGCB Court stated:

               In analyzing this matter, we are guided by the Statutory
               Construction Act of 1972.[17] The Act makes clear that:
               ‘[t]he object of all interpretation and construction of statutes
               is to ascertain and effectuate the intention of the General
               Assembly.’ 1 Pa.C.S. § 1921(a). To that end, the general
               rule is that ‘[w]ords and phrases [are to] be construed . . .
               according to their common and approved usage[,]’ id. §
               1903(a), and ‘[e]very statute [is to] be construed, if
               possible, to give effect to all its provisions.’ Id. § 1921(a).
               The Act further provides, ‘[w]hen the words of a statute are
               clear and free from all ambiguity, the letter of it is not to be
               disregarded under the pretext of pursuing its spirit.’ Id. §
               1921(b). Only where the operative statutory language is

      17
           1 Pa.C.S. §§ 1501-1991.
                                             12
                not explicit in conveying the intent of the General
                Assembly should courts look beyond the General
                Assembly’s words to ascertain its intent. In doing so, as
                it becomes necessary, the Act provides that courts may
                ascertain such intent by looking to several enumerated
                considerations, including, inter alia, ‘[t]he mischief to be
                remedied [,]’ ‘[t]he object to be attained[,]’ and ‘[t]he
                consequences of a particular interpretation.’ Id. §
                1921(c). It is presumed, under the Act, ‘[t]hat the General
                Assembly does not intend a result that is absurd, impossible
                of execution or unreasonable[,] and ‘[t]hat the General
                Assembly intends the entire statute to be effective and
                certain.’ Id. § 1922. Moreover, the Act explains that parts
                of statutes which are in pari materia, i.e., statutory parts
                which relate to the same persons or things, are to be
                construed together wherever possible. Id. § 1932.
PGCB, 103 A.3d at 1284 (emphasis added).
                PFUR, quoting Section 603 of the Administrative Code, Section 7.201 of
the Administrative Regulations,18 the Supreme Court’s PGCB decision, and
Management Directives 505.12 and 505.18 Amended, attempted in its new matter to
demonstrate that the RTKL does not apply to its List request. To determine the
interplay among these statutory provisions and the Regulation, we must examine each
individually.
                Section 603 of the Administrative Code was Section 614’s predecessor.
Enacted in 1929 and amended in 1931, Section 603 of the Administrative Code
mandated all administrative departments, boards and commissions to transmit to the
Auditor General, Budget Secretary and State Treasurer by June 15 th their employee
Lists containing each Commonwealth employee’s position, date of birth, voting
residence, salary, appointment date, whether he/she was continuously employed,
periods of service and positions held (or such part of this information the Governor
may prescribe). Act of April 9, 1929, P.L. 177, as amended, 71 P.S. § 223, repealed
by Section 2 of the Act of September 27, 1978, P.L. 775. See PFUR Ans., N.M. and

      18
           4 Pa. Code § 7.201.
                                            13
Counterclaim ¶¶ 71-72, Ex. A. Like Section 614 of the Administrative Code, Section
603 declared that the above information was public, but did not specify how the
information would be accessible.             See former 71 P.S. § 223 (“The information
received by the . . . State Treasurer . . . under this section shall be public.”).19
                 However, on December 23, 1976, Section 7.201 of the Administrative
Regulations was promulgated to provide direction in the application of the Right-to-
Know Act and read as follows:

                 Under [Section 3 of the Right-to-Know Act, Act of June
                 21, 1957, P.L. 390, as amended, 65 P.S. § 66.3, repealed by
                 Section 3 of the Act of June 29, 2002, P.L. 663,] a list of
                 salaried employes under the jurisdiction of the
                 Governor, having been declared public information by
                 [S]ection 603 of The Administrative Code of 1929 (71
                 P.S. § 223), will be made accessible to citizens of the
                 Commonwealth as follows:
                     (1) The list shall be available, without written
                     request, during regular business hours at the
                     Government Publications Section, State Library,
                     Room 116 Education Building, Commonwealth
                     Avenue and South Drive, Harrisburg, Pennsylvania
                     17120.
                     (2) A citizen of the Commonwealth may inspect,
                     extract, photograph or copy all or any part of the
                     list. Rules of the State Library as to access, copying
                     and charges for copying will apply.

4 Pa. Code § 7.201 (emphasis added); see also PFUR Ans., N.M. and Counterclaim ¶
76. At the time Section 7.201 of the Administrative Regulations was promulgated,
Section 3 of the Right-to-Know Act referenced therein afforded Commonwealth
citizens the right “to . . . make copies of public records . . . while such records are in
the possession, custody and control of the lawful custodian thereof . . .” subject to
reasonable rules. 65 P.S. § 66.3; see also PFUR Ans., N.M. and Counterclaim at 17

       19
            Repealed by Section 2 of the Act of September 27, 1978, P.L. 775.
                                                 14
n.2. Because properly promulgated regulations have the force and effect of law,
Main Line Health, Inc. v. Pennsylvania Med. Prof’l Liab. Catastrophe Loss Fund,
738 A.2d 66 (Pa. Cmwlth. 1999), aff’d, 777 A.2d 1048 (Pa. 2001), Section 7.201 of
the Administrative Regulations filled in where Section 603 of the Administrative
Code was “silent as to the manner in which [the] public information is obtained.”20
Amended Complaint ¶ 47; see also McCord I at 762. Both Section 7.201 of the
Administrative Regulations and Section 3 of the Right-to-Know Act authorized
Commonwealth citizens to appear at an agency and examine and copy its public
records. Section 7.201 of the Administrative Regulations specifically directed those
seeking the List to the State Library.
              Approximately two years later, by the Act of September 27, 1978, P.L.
775, the General Assembly simultaneously repealed Section 603 of the
Administrative Code and enacted Section 614 of the Administrative Code. See PFUR
Ans., N.M. and Counterclaim Ex. B.                 With that change, all administrative
departments, boards, commissions and the Attorney General were required to submit
by July 15th their Lists containing each employee’s position, date of birth, county of
residence, voting residence, salary, appointment date, whether continuously
employed, periods of service and positions held (or such part of this information the
Governor may prescribe), to the Auditor General, State Treasurer and Budget
Secretary, and to send a computer tape of the List to the Legislative Data Processing
Center.     Under Section 614 of the Administrative Code, the List information


       20
          General access to the List was authorized by Section 2(a) of the Right-to-Know Act,
which stated in pertinent part: “Unless otherwise provided by law, a public record shall be
accessible for inspection and duplication by a requester in accordance with this [Right-to-Know
Act].” 65 P.S. § 66.2(a). Repealed by Section 3102(2)(ii) of the RTKL, 65 P.S. § 67.3102(2)(ii).
See now Section 701(a) of the RTKL, which states, in similar relevant part: “Unless otherwise
provided by law, a public record, legislative record or financial record shall be accessible for
inspection and duplication in accordance with this [RTKL].” 65 P.S. § 67.701(a).


                                              15
continued to be public. Pursuant to Section 7.201 of the Administrative Regulations,
the List continued to be available for public inspection and copying at the State
Library without a written request.
               Twenty-four years later, effective December 26, 2002, “the General
Assembly amended the [Right-to-Know Act], revamping the procedures to be
followed for obtaining access to public records. A streamlined, expeditious set of
procedures for accessing public records was created[.]” Bowling v. Office of Open
Records, 75 A.3d 453, 455 (Pa. 2013). As part of that process, Section 3 of the
Right-to-Know Act was repealed.21 The repeal of Section 3 of the Right-to-Know
Act, in effect, eliminated reference to the Right-to-Know Act from Section 7.201 of
the Administrative Regulations.22 Omitting the words, “Under [S]ection 3 of the
[Right-to-Know Act]” from Section 7.201 of the Administrative Regulations did not
change the substance of Section 7.201 of the Administrative Regulations. 4 Pa. Code
§ 7.201.       The List remained available, pursuant to Section 7.201 of the
Administrative Regulations, for public inspection and copying at the State Library
without a written request.



       21
           Section 3 of the Right-to-Know Act was replaced with new, more detailed access
provisions in Sections 3.1 through 3.5 of the Act of June 29, 2002, P.L. 663 and added Sections
66.3-1 (relating to denials based on requester’s intent), 66.3-2 (pertaining to redaction), 66.3-3
(addressing Commonwealth agency responses to written access requests), 66.3-4 (regarding non-
Commonwealth agency responses to written access requests) and 66.3-5 (discussing final agency
determinations) to the Right-to-Know Act. 65 P.S. §§ 66.3-1-66.3-5.
        Sections 66.3-3 through 66.3-5 of the Right-to-Know Act were repealed with the RTKL’s
enactment seven years later, on January 1, 2009. Now, Section 701 of the RTKL addresses access,
Section 702 relates to request forms, Section 703 pertains to written request procedures, Section 704
discusses electronic access, Section 705 relates to record creation, and Section 706 explains
redaction. 65 P.S. §§ 67.701-67.706.
        22
           Section 21.32(b) of the Legislative Reference Bureau’s regulations provides: “When
drafting a revision which encompasses prior statutory provisions which have been supplied and
hence repealed by a subsequent general statute, the superseded language is omitted.” 101 Pa. Code
§ 21.32.
                                                 16
             Effective just days later on December 30, 2002, Section 614 of the
Administrative Code was amended by Section 3 of the Act of December 30, 2002,
P.L. 2075, to include county of residence to the List’s public information and to
preclude disclosure of an employee’s voting residence. See 71 P.S. § 234; see also
PFUR Ans., N.M. and Counterclaim ¶¶ 79, 81-83. Because Section 7.201 of the
Administrative Regulations remained effective, the List (including counties of
residence and precluding voting residences), was available for public inspection and
copying at the State Library without a written request.
             When the RTKL became effective on January 1, 2009, Section 3103 of
the RTKL stated: “Notwithstanding 1 Pa.C.S. § 1937(b) (relating to references to
statutes and regulations), reference in a statute or regulation to the [Right-to-Know
Act] . . . shall be deemed a reference to [the RTKL].” 65 P.S. § 67.3103. However,
the Statutory Construction Act of 1972 states, in relevant part: “The repeal of an
amendatory statute does not revive the corresponding provision or section of the
original statute or of any prior amendment.” 1 Pa.C.S. § 1956. Here, rather than
referring generally to the Right-to-Know Act, Section 7.201 of the Administrative
Regulations previously referenced only a single, specific section of the Right-to-
Know Act that was omitted from Section 7.201 of the Administrative Regulations for
seven years. Under the circumstances, Section 3103 of the RTKL did not revive the
previously-omitted reference in Section 7.201 of the Administrative Regulations to
the Right-to-Know Law.
             Based upon a strict reading of Section 614 of the Administrative Code
and Section 7.201 of the Administrative Regulations, at the time of PFUR’s request,
the List (including each Commonwealth employee’s name, agency, position, date of
birth, county of residence, salary, appointment date, whether he/she has been
continuously employed, periods of service and positions held) is to be accessible to


                                          17
Commonwealth citizens at the State Library without a written request or other
limitation by the RTKL.
            The State Treasurer also contends that the PennWATCH Act makes the
RTKL applicable to the List. See Amended Complaint ¶¶ 57-62; see also PFUR
Ans., N.M. and Counterclaim ¶¶ 57-62. Specifically, the State Treasurer avers in the
Amended Complaint that, in accordance with the PennWATCH Act, enacted in 2011,
the RTKL’s exemptions are applicable to records identified as public in Section 614
of the Administrative Code. Amended Complaint ¶¶ 14-15, 57-58. Under Section
3(a) of the PennWATCH Act, OA was required by December 31, 2012 to “develop,
implement and maintain a single, searchable, public [i]nternet website to be called
PennWATCH.”       72 P.S. § 4664.3(a).    By January 15, 2013, OA was to make
accessible on PennWATCH “the following for each individual employed by a
Commonwealth agency: (1) Name[;] (2) Position or title[;] and, (3) Total
compensation . . . paid.” 72 P.S. § 4664.3(e.1). Section 3(g) of the PennWATCH
Act specifically excluded from access on PennWATCH “[r]ecords not subject to
disclosure under the [RTKL].” 72 P.S. § 4664.3(g). The State Treasurer maintains
that because Section 3(g)(2) of the PennWATCH Act prohibits disclosure of and
mandates redaction of employee information exempt from disclosure under the
RTKL, the List made public by Section 614 of the Administrative Code must be
similarly redacted.   Amended Complaint ¶¶ 59-60, 62; 72 P.S. § 4664.3(g)(2).
However, because PennWATCH contains only a small portion of the List information
and the General Assembly did not similarly make the List subject to the RTKL, the
State Treasurer’s argument must fail. Therefore, the PennWATCH Act does not
make the RTKL applicable to the List.
            PFUR contends that the Governor has, by Management Directive,
unilaterally authorized OA to step into the State Treasurer’s shoes, eliminate county
of residence from the List, and dispense with the List’s public accessibility at the
                                         18
State Library, and that the Auditor General, the State Treasurer and the Budget
Secretary have acquiesced in those changes.23                See PFUR Ans., N.M. and
Counterclaim ¶ 90. The State Treasurer denied that Management Directives 505.12
and 505.18 Amended are applicable to the State Treasurer, and that he has acquiesced
to the Governor’s procedural changes. PFUR Ans., N.M. and Counterclaim ¶¶ 73-75,
77, 86-87, 90; State Treasurer Reply to N.M. ¶¶ 73-75, 77, 86-87, 90.
              Initially, we recognize:

              A management directive is one of several means by which
              the Governor manages executive branch agencies and
              employees under his control. In 1972, the Governor’s
              Office, under authority of Article IV of the Pennsylvania
              Constitution, established the ‘Directives Management
              System.’ See 4 Pa. Code §§ 1.1–1.5. The system was
              designed ‘to provide comprehensive statements of policy
              and procedure on matters that affect agencies and
              employees under the Governor’s jurisdiction.’ 4 Pa. Code §
              1.1. Management directives ‘announce detailed policies,
              programs, responsibilities, and procedures that are relatively
              permanent’ and are ‘signed by the Governor, Lieutenant
              Governor, Secretary of the Budget, Secretary of
              Administration, or the head of any department or
              independent board, commission or council under the
              Governor’s jurisdiction.’ 4 Pa. Code § 1.2(2).

Cutler v. State Civil Serv. Comm’n (Office of Admin.), 924 A.2d 706, 710 (Pa.
Cmwlth. 2007).       However, “[a] management directive is not an administrative
regulation with the force and effect of law. . . . [It] is a tool for managing people in
the executive branch of state government.” Id. at 711. Neither the Governor nor OA
has “the authority to nullify a statute [they are] charged to implement.” Id. at 716.

       23
           The State Treasurer did not dispute that, on October 1, 1976, the Governor issued
Management Directive 505.12, which was rescinded and replaced by Management Directive 505.18
on July 26, 2010, and was amended again on May 29, 2012, but denied that the Management
Directives applied to the State Treasurer. PFUR Ans., N.M. and Counterclaim ¶¶ 73-75, 77-78, 85-
89; State Treasurer Reply to N.M. ¶¶ 73-75, 77-78, 85-89.


                                              19
Management Directives are “only enforceable if [they are] consistent with [the]
statute” they implement. Id. at 712.
                Regardless of whether Management Directive 505.18 Amended is the
Governor’s attempt to keep current with advanced technology, in that the records are
now electronically maintained and accessible, or perhaps it represents the Executive
Branch’s desire to streamline the process, there have been no amendments to either
Section 614 of the Administrative Code or Section 7.201 of the Administrative
Regulations authorizing OA to step into the State Treasurer’s shoes, to eliminate
county of residence from the List, or to forego the List’s public accessibility at the
State Library. Therefore, to the extent that they are inconsistent with and/or propose
to change existing law, Management Directives 505.12 and 505.18 Amended are
inapplicable.
                Notwithstanding, the State Treasurer concedes that the List may not
currently comply with Section 614 of the Administrative Code. According to the
Amended Complaint, the List is transmitted by OA in two electronic text files. See
Amended Complaint ¶ 17.          The “primary list” identifies the executive branch
employees (specified as employees under the Governor’s jurisdiction, the State Police
and the Office of Attorney General), without reference to birthdays and months and
residential addresses.    Amended Complaint ¶¶ 17, 19-20.        The “restricted list”
contains information for employees whose positions are investigatory in nature,
including the Department of Corrections, the Department of Public Welfare and the
Board of Probation and Parole, and contains only last names, salaries, positions,
agency names and dates of service. Amended Complaint ¶¶ 17-19, 21. Thus, the List
does not include all of the information identified in Section 614 of the Administrative
Code, and neither version has been redacted to exclude information for those
employees who have active protection from abuse orders, are victims of domestic or


                                          20
sexual violence, or are confidential/undercover agents or other at-risk law
enforcement officials. See Amended Complaint ¶¶ 19, 22.
              Based solely on the pleadings, applicable statutory and regulatory law,
and case law – particularly PGCB, we conclude that when PFUR made its January
2014 request, the List containing employee names, agencies, positions, dates of birth,
counties of residence, salaries, appointment dates, whether they have been
continuously employed, periods of service and positions held should have been
accessible at the State Library without a written request under or limitation by the
RTKL. Therefore, we hold as a matter of law that the List is not subject to redaction
under the RTKL. Accordingly, the State Treasurer’s motion for partial judgment on
the pleadings in his favor on the Limited Issue is denied. However, the extent to
which the List currently complies with Section 614 of the Administrative Code is a
factual question this Court cannot decide based merely on the pleadings.24 Thus,
litigation of the State Treasurer’s Amended Complaint, PFUR’s counterclaim against
       24
          The Commonwealth agencies and this Court are, once again, left to fill in legislative gaps
created by the General Assembly. The practical effect of this opinion is that Section 614 of the
Administrative Code requires that the State Treasurer disseminate information that is exempt from
disclosure under the RTKL for personal security reasons. For example, under Section 614 of the
Administrative Code, PFUR is entitled to employees’ full dates of birth. However, the State
Treasurer represented that the List denotes only employee birth years which, while not in
accordance with Section 614 of the Administrative Code, is in accordance with Governor’s Office
of Administration v. Purcell, 35 A.3d 811 (Pa. Cmwlth. 2011), wherein this Court held that the
personal security exception to the RTKL exempts employee months and dates of birth from
disclosure. Moreover, although full names of law enforcement and corrections officers are to be
accessible without limitation under Section 614 of the Administrative Code, the State Treasurer
admitted that the List, not in compliance of Section 614 of the Administrative Code, currently
contains only last names, which is in compliance with the RTKL. See Carey v. Dep’t of Corr., 61
A.3d 367 (Pa. Cmwlth. 2013) (citing Stein v. Office of Open Records (Pa. Cmwlth., No. 1236 C.D.
2009, filed May 19, 2010)).




                                                21
the State Treasurer and PFUR’s third-party complaint against OA shall proceed on
that issue.


   2. Injunctive Relief Claim
              The State Treasurer also seeks an order from this Court “enjoining
[PFUR] and its officers, agents and employees, from taking any action to prevent,
prohibit, threaten, discourage or otherwise impede the State Treasurer from
responding to any request for dissemination of a public record in accordance with the
provisions of the [RTKL], including, without limitation, any applicable exemptions
thereunder.” Amended Complaint at 22. This Court has held that “[t]he party
seeking the injunction must establish that (1) the right to relief is clear, (2) there is an
urgent necessity to avoid an injury which cannot be compensated for by damages, and
(3) greater injury will result in refusing rather than granting the relief requested.” Big
Bass Lake Cmty. Ass’n v. Warren, 23 A.3d 619, 626 (Pa. Cmwlth. 2011). Each of the
above requirements must be satisfied before an injunction will be ordered.               Id.
Having determined that the State Treasurer’s right to relief is not clear, he has not met
the first criteria for an injunction and, thus, this Court may not enjoin PFUR’s request
for the List outside the RTKL. Accordingly, the State Treasurer is not entitled to an
injunction as a matter of law.
              Based upon the foregoing, the State Treasurer’s partial motion for
judgment on the pleading is denied insofar as this Court has decided that the RTKL
and the exemptions contained therein do not apply to the List. Because the State
Treasurer is not entitled to an injunction as a matter of law, references in the
Amended Complaint thereto are hereby dismissed.


                                         ___________________________
                                         ANNE E. COVEY, Judge

                                            22
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert M. McCord, in his official       :
capacity as the Treasurer of the        :
Commonwealth of Pennsylvania,           :
                          Plaintiff     :
                                        :
             v.                         :
                                        :
Pennsylvanians for Union Reform,        :
and Simon Campbell, President,          :   No. 87 M.D. 2014
                        Defendants      :


                                      ORDER

             AND NOW, this 18th day of March, 2016, the motion of Robert M.
McCord, in his official capacity as the Treasurer of the Commonwealth of
Pennsylvania (State Treasurer) for partial judgment on the pleadings is denied. The
State Treasurer’s injunctive relief claim is dismissed. Litigation will proceed in
accordance with this opinion.


                                      ___________________________
                                      ANNE E. COVEY, Judge